PER CURIAM.
We have carefully reviewed the entire record and cannot conclude that the trial court abused *917its discretion in its decision as to financial orders. We may not have decided the case as did the trial court were we the fact finders but that is not the test for determining whether an abuse of discretion exists.
A trial court has broad discretion in domestic relations cases because it has the opportunity to observe the parties and to assess the evidence. In order for us to conclude that the trial court abused its discretion, we must find that the court incorrectly applied the law or could not reasonably conclude as it did. Wolfburg v. Wolfburg, 27 Conn. App. 396, 398, 606 A.2d 48 (1992). We can conclude neither on the facts of this case.
The judgment is affirmed.